Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                       DETAILED ACTION

1. This action is response to the amendment filed on 01/04/2022. Claims 2-8 are pending.

                                Reasons for allowance

 	2. With respect to claims 2, 5-6, those constructed and read in view of descriptions provided in the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), the prior arts of record (in particular, U.S. 9451489 to Gholmieh et al. (hereinafter "Gholmieh’489"), U.S. 9288137 to Pedersen (hereinafter “Pedersen’137”), U.S. 20150264098 to Dao et al. (hereinafter "Dao’4098")), singly or in combination fails to teach the feature of claim(s) limitations in context of the claims as a whole. 
	3. For claim 2, U.S. 9451489 to Gholmieh et al. (hereinafter "Gholmieh’489") teaches a method for determining an observed bit rate based on uplink transmissions of the UE, estimating an available link capacity of the UE, selecting an estimate factor, and estimating available uplink throughput claims 5-6. Accordingly, claims 2-8 are allowed.
4. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusions

5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 
/LAN DAI T TRUONG/         Primary Examiner, Art Unit 2452